TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00284-CV


Wilson B. Hudson, Appellant

v.


Digicon Corporation, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 99-02207A, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING 



	Appellant Wilson B. Hudson and appellee Digicon Corporation have filed a joint
motion to dismiss the appeal.  We grant the motion and dismiss the appeal.  Tex. R. App. P.
42.1(a)(2).



  
					Mack Kidd, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed on Joint Motion
Filed:   February 28, 2002
Do Not Publish